DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/23/2019.
Claims 1-5 are pending. 
Claim 1 is independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hanselka et al. (US 2008/0264142).

Re claim 1, Hanselka, H teaches (Figures 1-5) a plate-like member vibration control device comprising:
a plate-like member (Fig. 3; P, para 30);
a plurality of piezoelectric element actuators (Fig. 1-3; A1-A4; para 30) disposed on a surface of the plate-like member (Fig. 3);
at least one piezoelectric element sensor (sensor SE; para 30) disposed on the surface of the plate-like member at a position between the plurality of piezoelectric element actuators (see Fig. 3; discloses the sensor SE disposed on the surface and between the plurality of piezoelectric element actuators); and
a control circuit configured to perform feedback control of operation of the plurality of piezoelectric element actuators (A1-A4) based on an output voltage of the piezoelectric element sensor (SE) so as to suppress vibration of the plate-like member (para 31-32), wherein the piezoelectric element sensor and the piezoelectric element actuators (A1-A4) are positioned on the surface of the plate-like member (see Fig. 3) with such layout that anti-resonance occurs in the output voltage of the piezoelectric element sensor (SE) in a range where a vibration frequency of the plate-like member is equal to or less than a predetermined value (sigma..sub.max; para 24 and 30-31).

Re claim 2, Hanselka teaches the plate-like member vibration control device according to claim 1, wherein a number of the piezoelectric element actuators is two (A1-A4 are four piezoelectric element actuators), and a number of the at least one piezoelectric element sensor is one (SE).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanselka et al. (US 2008/0264142) as applied to claim 1 above, and further in view of Yao, JUN et al. (CN 2016/56808).

Re claim 3, 4 and 5, Hanselka teaches the plate-like member vibration control device according to claim 1, but fails to explicitly teach wherein a number of the at least one piezoelectric element sensor is plural, and the plural piezoelectric element sensors are electrically connected to one another in series, in parallel, or in combination of series and parallel;
wherein the plate-like member has a first surface and a second, opposite surface, and
the piezoelectric element actuators are fixed to the first surface of the plate-like member, and the at least one plezoelectric element sensor is fixed to the second surface of the plate-like member;
wherein the plate-like member has a first surface and a second, opposite surface, and
the plurality of piezoelectric element actuators are fixed to each of the first and second surfaces of the plate-like member
Yao teaches (Figure 2) wherein a number of the at least one piezoelectric element sensor (piezoelectric strain rate sensors; resistor 4 connected with resistor 5 and operational amplifier 6 form a piezoelectric strain sensor) is plural, and the plural piezoelectric element sensors (piezoelectric strain rate sensors) are electrically connected to one another in series, in parallel, or in combination of series and parallel (para 36; Fig. 2 discloses the sensors in combination of series).
wherein the plate-like member has a first surface (upper surface) and a second, opposite surface (lower surface), and
the piezoelectric element actuators (2, 4, 6 and 8) are fixed to the first surface of the plate-like member (1), and the at least one plezoelectric element sensor (piezoelectric strain rate sensors) is fixed to the second surface of the plate-like member (Fig. 2);
wherein the plate-like member has a first surface (upper surface) and a second, opposite surface (lower surface), and
the plurality of piezoelectric element actuators (2, 4, 6 and 8) are fixed to each of the first and second surfaces of the plate-like member (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the sensor taught by Hanselka with the sensors taught by Yao to provide the ideal modal control (see Yao, para 36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846